Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on October 04, 2021.
Claims 1-19 are allowed.
Allowable Subject Matter
Claims 1-19 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 is allowable based on the amendment presented on October 04, 2021.
Specifically, the independent Claim 1 now recites limitations as follows:
“A method implemented using one or more processors, comprising: 
detecting an initial connection of a computing device to one or more local area networks, wherein an automated assistant is executed at least in part on the computing device; and 
in response to detecting the initial connection of the computing device to one or more of the local area networks, engaging in a human-to-computer dialog enrollment routine in which one or more users are solicited to enroll with the automated assistant, wherein the human-to-computer dialog enrollment routine comprises: 
determining, based on user interface input received at a user interface of the computing device, that an initial user of the computing device has linked an account of the initial user with the automated assistant at the computing device;
determining, based on additional user interface input received at the user interface of the computing device, whether to associate at least one additional account of at least one additional user, of the one or more users, with the automated assistant; 
processing, based on the additional user interface input to associate the at least one additional account of the at least one additional user with the automated assistant, one or more sensor signals generated by one or more hardware sensors integral with the computing device, wherein the one or more hardware sensors include at least a vision sensor to capture a current image of the at least one additional user; and 
enrolling, based on the one or more sensor signals, the at least one additional user with the automated assistant, wherein the enrolling includes storing an association between the at least one additional user and the automated assistant, and wherein enrolling the at least one additional user comprises: 
identifying one or more distinguishing attributes of the at least one additional user to be associated with the automated assistant, wherein one or more of the distinguishing attributes include a visual profile of the at least one additional user created based on the current image”.
The cited reference Weng et al. (US PGPUB. # US 2019/0147152), discloses, a human machine interface (HCI) system having a user interface, an automated device and a control system which receives spoken words from users at an interface and identifies a user based on continuous authentication with privacy and security module. (Fig. 1, ¶12). FIG. 1 is a diagram of a spoken-voice human-computer interaction (HCI) system 100. The diagram in FIG. 1 depicts a system that uses speech recognition and recognition of other audible inputs from the environment around one or more users as inputs and operates one or more devices or generates audio-visual output. FIG. 2 is a diagram of another HCI system 200 that incorporates multi-modal input from the users. Multi-modal inputs include, but are not necessarily limited to, speech input, gesture input, and more traditional input methods including keyboards, mice, touchscreens, and physical controls such as switches, dials, and the like. The HCI systems of FIG. 1 and FIG. 2 share many common modules and modules. The HCI systems 100 and 200 are implemented using one or more computing devices, with one configuration including a front end “terminal” computing device that includes performing input and output and communicating with one or more additional computing devices via a data network. The additional computing devices include, but are not limited to, network-based (so-called “cloud”) services and embedded devices, including home appliances, building automation systems, mobile electronic devices, and in-vehicle information systems. In the discussion below, references to “modules” refer to one or more digital processing devices that executed stored program instructions to implement the HCI (¶27). The human machine interface system initiates dialogs to enroll a person. The user enrollment process optionally occurs over multiple dialog sessions. Each session may add some new information to the system, and enable the enrolled user to access more applications. The voiceprints and personal preferences are captured through such dialogs, and over the multiple sessions, they become more and more reliable for user identification and engagement. The enrollment is considered to be complete if all the necessary information by the system is collected. For example, in the very first stage, the system needs to enroll the head of the household with his/her name and voice prints so that he or she can be identified reliably. For the rest of the family members to use the system, it is important to have the name and the relationship linked to the head of the household. A user may be delayed with the access of certain applications due to incomplete information in the system. In that case, the system can initiate a dialog with the user, and in some cases gets confirmed with the head of the household, to acquire the specifically required information (for example, an age of the user) in order to access such applications. (Fig. 4(404), ¶54). FIG. 3 depicts a process 300 for continuous authentication of user input and authorization using a predicted hierarchy of users with different authority levels in the multi-user HCI systems 100 and 200. During the process 300, the HCI systems 100 and 200 receive a series of spoken inputs from a user including a command to operate a device, such as an oven or other home appliance device 105 (block 304). In the systems 100 and 200, the privacy and security (Fig. 3(303), ¶42). FIG. 4 depicts a progressive enrollment process 400 and refers to the HCI systems 100 and 200 for illustrative purposes. In the process 400, the control system 102 begins a progressive enrollment process as a user begins to provide enrollment information that is stored with the user data in memory 182 (block 404). As noted above, the control system 102 generates multiple dialogs for the enrollment process and continues other operations during the enrollment process. During the progressive enrollment process, the control system 102 receives the spoken name of the user at least once as the systems 100 and 200 collect information about the user (block 408). The HCI systems 100 and 200 use the speech recognition module 138, user management module 116, NLU 140, and dialog management modules 136 to generate a phonetic pronunciation sequence corresponding to the spoken name of the user (Fig. 4, ¶56-¶58).
The reference by Kurian et al. (US PGPUB. # US 2019/0147162) discloses a camera (or other sensor) operable to observe facial expressions/facial movements of the user. (Fig. 1B, ¶40). The method receives first user data depicting a facial expression of a first user. In certain embodiments, the facial expression may comprise the user's normal/neutral facial expression. In other embodiments, the facial expression may be received in response to prompting the user to make a set of facial expressions according to an authentication pattern (such as described above with respect to FIGS. 2A-2C). (Fig. 4(402), ¶74). The authentication system 100 may be configured to accommodate a facial impairment of the user. As an example, suppose a user has an injury that prevents the user from winking the left eye. The authentication system 100 may accommodate this impairment by building the impairment into (¶53). As a further level of security, certain embodiments may provide some extra spatial framing compared to traditional facial recognition techniques. For example, in certain embodiments, a facial imprint/spatial facial profile (SFP) can be generated and associated with the user as a unique signature, similar to a fingerprint. The facial imprint may comprise a collection of data points that make up the unique signature. As an analogy to a fingerprint, think of how ridges on the fingers make up a multi-point data set (e.g., 7-point, 10-point, etc.). Similarly, a facial imprint may rely not only on the surface but on a skin tone, ridges, etc. Compared to existing facial recognition techniques (which verify relatively two-dimensional facial characteristics), embodiments of the present disclosure can provide more three-dimensional scanning and penetration scanning. In some embodiments, a series of images can be captured to improve accuracy of the facial imprint. For example, a series of images depicting the facial imprint can be captured as validation data. In some (¶84).
Gandong et al. (US PGPUB. # US 2017/0124385) discloses, methods and systems that authenticate at least one face in at least one digital image using techniques to mitigate spoofing. For example, methods and systems trigger an image capture device to capture a sequence images of the user performing the sequence of one or more position requests based on the pitch and yaw movements. The methods and systems generate a series of face signatures for the sequence of images of the user performing the sequence of one or more position requests. The methods and systems compare the generated series of face signatures to stored face signatures corresponding to the requested sequence of the one or more position requests.
Leblang et al. (US PGPUB. # US 2018/0007060) discloses, a multi-factor authentication process to access services in a computing service environment. One or more policies can be defined for allowing access to one or more services and/or resources associated with a service provider environment according to an authenticated identity. A device, detected by a voice-capturing endpoint within a defined geographical location, may be authenticated according to a unique 
Jean et al. (US PGPUB. # US 2016/0379132) discloses, a machine learning system may identify social media data that includes user behavioral data, which indicates user interactions with content item. Using the identified social user behavioral data, the machine learning system may determine latent representations from the content items. In some embodiments, the machine learning system may train a machine-learning model based on the latent representations. Further, the machine learning system may extract features of the content item from the trained machine-learning model.
Divakaran et al. (US PGPUB. # US 2017/0160813) discloses, implementing a virtual personal assistant. In various implementations, a virtual personal assistant can be configured to receive sensory input, including at least two different types of information. The virtual personal assistant can further be configured to determine semantic information from the sensory input, and to identify a context-specific framework. The virtual personal assistant can further be configured to determine a current intent. Determining the current intent can include using the semantic information and the context-specific framework. The 
Bruno et al. (US PGPUB. # US 2017/0199998) discloses, a system may identify a user based on inputs from multiple devices. The system may determine a confidence score based on the probability that the system accurately identifies the user. The system may provide a permissions level based on the confidence score. The permissions level may affect the type of interactions the user may perform with a device. The system may determine a privacy level for an interaction based on determining whether the user is in a public or private setting. 
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “…in response to detecting the initial connection of the computing device to one or more of the local area networks, engaging in a human-to-computer dialog enrollment routine in which one or more users are solicited to enroll with the automated assistant……determining, based on user interface input received at a user interface of the computing device, that an initial user of the computing device has linked an account of the initial user with the automated assistant at the computing device”, in combination with the rest of the limitations recited in the independent claim(s).
None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 10 is also a method claim of above method claim 1 and Claim 19 is a system claim of above method claim 1, and therefore, they are also allowed.
Claims 2-9 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 11-18 depend on the allowed claim 10, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498